DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a system; claim 15 a method; and claim 20 a computer program product. Thus, the claims are directed to statutory categories of invention. However, claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. MPEP 2106.04.
Step 2A, Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
In Prong One, examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. See MPEP 2106.04(II)(A)(1).
The abstract idea of claims 1, 15, and 20 is defined as (claims 1, 15, and 20 being similar in scope): 
identifying an interaction that includes potential misappropriation;
identifying a first entity and a first entity resource pool and a second entity and a second entity resource pool for the interaction;
accessing one or more additional first entity resource pools of the first entity and one or more additional second entity resource pools of the second entity;
identifying unrelated first entity interactions of the first entity using the one or more additional first entity resource pools;
identifying unrelated second entity interactions of the second entity using the one or more additional second entity resource pools;
determining that the first entity, the second entity, or an affiliated entity is a misappropriator; and
taking a security action with respect to the misappropriator.

The abstract idea steps recited in claims 1, 15, and 20 are those which could be performed mentally, including with pen and paper. As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
The steps in these claims define a mental process as follows. Though the claims have some distinction, they can be performed mentally. In exemplary claim 15, one could: identify a potential misappropriation, e.g. unauthorized debit card use; identify resource entities and pools, e.g. merchant(s) and/or issuer(s), along with transaction data; access additional resource pools, e.g. time stamps of transactions; identify unrelated first, second interactions, based on the resource pools; determine if there is an individual or entity responsible for misappropriation; take security measures to prevent that individual or entity from further interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the abstract idea above describes taking security action(s) with respect to a misappropriator, i.e. mitigating fraud, which constitutes a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Lastly, the abstract idea above describes the sequence related to taking security action(s) with respect to a misappropriator, which constitutes a process that, under its broadest reasonable interpretation, covers managing personal behavior relationships, interactions between people, but for the recitation of generic computer components. That is, the drafted process is comparable to a social activities, teaching, following rules or instructions process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations of social activities, teaching, following rules or instructions, then it falls within the Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions) grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A, Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’). See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool. In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application. Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology. 
Claim 1 recites the following additional elements:
one or more memory devices having computer readable code stored thereon;
one or more processing devices operatively coupled to the one or more memory devices.

Claim 15 recites the following additional elements:
computer implemented [method];
one or more processing components.

Claim 20 recites the following additional elements:
computer program product;
at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein;
an executable portion. 

These elements are generic computing elements used in their ordinary capacity for the tasks of the abstract idea. Applicant’s own specification describes generic computing elements in para. [0025] to [0030]. Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, they do not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). The combination of these elements, which results in a generic computing system, is also nothing more than an ordinary computing system used to implement the tasks of the abstract idea. 
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional). See MPEP 2106.05. 
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). MPEP 2106.05. 
	The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP 2106.05(f).
The additional elements and their analysis are therefore carried over: applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. Applicant’s elements in combination recite no more than a generic computer that is not significantly more than the abstract idea because it is merely computer elements applied to the abstract idea. 
Therefore, applicant has not claimed significantly more than the abstract idea. 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 2, 9, 12-14, 16, and 18-19 further narrow the abstract idea (“identify[ing]…”). While helpful, this is not significantly more, and merely serves to embellish. Therefore, it would still fall into the same groupings.
Claim 3 further narrows the abstract idea (“the affiliated entity…”). While helpful, this is not significantly more, and merely serves to embellish. Therefore, it would still fall into the same groupings.
Claims 4, 6-8, and 17 further narrow the abstract idea (“the security action…”). While helpful, this is not significantly more, and merely serves to embellish. Therefore, it would still fall into the same groupings.
Claim 5 further narrows the abstract idea (“the first entity or the second entity…”). While helpful, this is not significantly more, and merely serves to embellish. Therefore, it would still fall into the same groupings.
Claims 10-11 further narrow the abstract idea (“receiving…comparing”). While helpful, this is not significantly more, and merely serves to embellish. Therefore, it would still fall into the same groupings.
The computing elements, highlighted previously, are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components, as seen in in para. [0025] to [0030] of applicant’s specification (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over John (US 20080275748) in view of Hart et al. (US 20200065785).

Claims 1, 15, and 20
Regarding claims 1, 15, and 20, John discloses: a security system for identifying misappropriators; a computer implemented method for identifying misappropriators; a computer program product for identifying misappropriators, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein {deterring the purchase or acquisition of software and digital media by a fraudster, i.e. system, method for identifying misappropriators; para. [0008], [0009]; computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein described in para. [0118]; examiner notes that the definition provided by applicant of misappropriation encompasses fraud, as seen in para. [0045] of applicant’s specification: ‘the system may perform its own analysis related to an interaction and make a determination as to whether or not an interaction potentially involved misappropriation (e.g., is not authorized, or the like)’} comprising:
one or more memory devices having computer readable code stored thereon {in another aspect of the invention fraud prevention deterrents are implemented during the sale of a digital product comprising a fraud free transaction (FFT) software script that is run or at least transiently installed on the client's computer, i.e. computer readable code; para. [0039]; examiner notes that memory necessarily part of a client’s computer; para. [0118]}; and
one or more processing devices operatively coupled to the one or more memory devices {client-side features can also be linked to hardware solutions such as CPUs, i.e. processors; para. [0118]}, wherein the one or more processing devices are configured to execute the computer readable code to:
identify an interaction that includes potential misappropriation {step 110 may entail a number of consequences such as flagging the transaction, i.e. interaction, as potentially fraudulent, i.e. misappropriation; para. [0103]}; 
determine that a first entity, the second entity, or an affiliated entity is a misappropriator {if the individual, i.e. entity, commits fraud, this is associated with relevant information so that the next time that the same individual downloads the FFT-client side program, it can match the computer's identification information to the previous transaction and identify the individual as a fraudster, i.e. misappropriator; para. [0090]; examiner notes that first, second, or affiliated are terms that, while providing meaning to the human reader, do not distinguish structurally and/or functionally and are accorded little patentable weight, since they are non-functional descriptive material; see MPEP 2111.05}; and
take a security action with respect to the misappropriator {identifying a potential fraudster results in prohibiting or aborting the e-commerce transaction, i.e. take a security action with respect to the misappropriator; para. [0091]}.
John doesn’t explicitly disclose: identify a first entity and a first entity resource pool and a second entity and a second entity resource pool for the interaction;
access one or more additional first entity resource pools of the first entity and one or more additional second entity resource pools of the second entity;
identify unrelated first entity interactions of the first entity using the one or more additional first entity resource pools;
identify unrelated second entity interactions of the second entity using the one or more additional second entity resource pools. 
However, Hart teaches a system for the improved management of transaction data in an online banking system, which is relevant given that John also describes electronic transactions occurring in the same setting {para. [0009]}. Hart discloses: 
identify a first entity and a first entity resource pool and a second entity and a second entity resource pool for the interaction {system identifies first entity, e.g. Groceries in Clarendon, first entity resource pool, e.g. Food Retail Co. A; second entity, e.g. Groceries in Courthouse, second entity resource pool, e.g. Food Retail Co. D; Fig. 11; para. [0084]};
access one or more additional first entity resource pools of the first entity and one or more additional second entity resource pools of the second entity {one or more additional first entity resource pools of the first entity, e.g. Food Retail Co. B, accessed, along with one or more additional second entity resource pools of the second entity, e.g. Food Retail Co. E; Fig. 11; para. [0084]};
identify unrelated first entity interactions of the first entity using the one or more additional first entity resource pools {after the first purchase, the server may identify one or more other unrelated purchases (block 1810), and details for a second purchase made subsequent to the one or more other unrelated purchases (block 1808), i.e. unrelated first entity interaction of the first entity using the one more additional first entity resource pools; para. [0099]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify John to include the features of Hart. Given that John is directed to the identification of fraudulent activity in an online banking setting, one of ordinary skill in the art would have been motivated to identify related and unrelated transactions, thereby facilitating the display and subsequent user review of transaction history {para. [0003], [0004] of Hart}, which can assist a user in more efficiently identifying non-legitimate or fraudulent transactions. One of ordinary skill in the art would have been motivated to identify non-legitimate or fraudulent transactions more efficiently, and therefore modify John with Hart. 
Regarding identify unrelated second entity interactions of the second entity using the one or more additional second entity resource pools, examiner notes that given Hart’s teaching of identify unrelated first entity interactions of the first entity using the one or more additional first entity resource pools, examiner asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify John and Hart to duplicate this step, in the context of a second entity, in order to obtain additional data points for determining whether a misappropriation has occurred. The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). (While Harza is directed to an apparatus, examiner asserts that the same principle applies: mere duplication of steps has no patentable significance unless a new and unexpected result is produced.)

Claims 2 and 16
Regarding claims 2 and 16, the combination of John and Hart discloses the features of claims 1 and 15, respectively. John further discloses: that the first entity, the second entity, or the affiliated entity is the misappropriator {if the fraudster, i.e. misappropriator, then subsequently performs fraud, this is associated with that information so that the next time that the same fraudster downloads the FFT-client side program, it can match the computer's identification information to the previous transaction, which is now on the Fraudster list, and can identify the fraudster; para. [0090]} 
Hart further discloses: identify one or more affiliated entity pools of one or more affiliated entities affiliated with the first entity or the second entity {after an experience matcher identifies an experience set within the transaction list, the transaction hub may receive that identified set, i.e. affiliated entity pools of one or more affiliated entities affiliated with the first entity or the second entity, at block 412, and then store it at block 414 in a database; para. [0072]}; and identify unrelated affiliated entity interactions of the one or more affiliated entities {after the first purchase, the server may identify one or more other unrelated purchases (block 1810), i.e. unrelated affiliated entity interactions of the one or more affiliated entities; para. [0099]}; wherein determining is further based on the unrelated affiliated entity interactions of the one or more affiliated entities {as described in para. [0099]}.

Claim 3
Regarding claim 3, the combination of John and Hart discloses the features of claim 2. John further discloses: the affiliated entity is the misappropriator and the security action is taken on the affiliated entity {identifying a potential fraudster results in prohibiting or aborting the e-commerce transaction, i.e. the affiliated entity is the misappropriator and the security action is taken on the affiliated entity; para. [0091]}.

Claim 4
Regarding claim 4, the combination of John and Hart discloses the features of claim 3. John further discloses: the security action comprises preventing resource transfers to or from an affiliated entity resource pool of the affiliated entity {identifying a potential fraudster results in prohibiting or aborting the e-commerce transaction, i.e. preventing resource transfers to or from an affiliated entity resource pool of the affiliated entity; para. [0091]}.
Claim 5
Regarding claim 5, the combination of John and Hart discloses the features of claim 1. John further discloses: the first entity or the second entity are identified as the misappropriator {if the individual, i.e. entity, commits fraud, this is associated with relevant information so that the next time that the same individual downloads the FFT-client side program, it can match the computer's identification information to the previous transaction and identify the individual as a fraudster, i.e. misappropriator; para. [0090]; examiner notes that first or second are terms that, while providing meaning to the human reader, do not distinguish structurally and/or functionally, since they are non-functional descriptive material; see MPEP 2111.05}.

Claim 6
Regarding claim 6, the combination of John and Hart discloses the features of claim 1. John further discloses: the security action is preventing the interaction {identifying a potential fraudster results in prohibiting or aborting the e-commerce transaction, i.e. preventing the interaction; para. [0091]}.

Claim 7
Regarding claim 7, the combination of John and Hart discloses the features of claim 1. John further discloses: the security action is preventing additional interactions by the misappropriator {identifying a potential fraudster results in prohibiting or aborting the e-commerce transaction, i.e. preventing additional interactions by the misappropriator; para. [0091]}.


Claims 8 and 17
Regarding claims 8 and 17, the combination of John and Hart discloses the features of claims 1 and 16, respectively. John further discloses: the security action is preventing resource transfers to or from the first entity resource pool, the second entity resource pool, the one or more additional first entity resource pools, or the one or more additional second entity resource pools {identifying a potential fraudster results in prohibiting or aborting the e-commerce transaction, i.e. preventing resource transfers to or from the first entity resource pool; para. [0091]}.

Claims 9 and 18
Regarding claims 9 and 18, the combination of John and Hart discloses the features of claims 1 and 16, respectively. Hart further discloses: identifying the second entity receives resources in the second entity resource pool and the resources are transferred out of the second entity resource pool within a time period {application refreshes to display updated experience set, where discretionary expenses are removed by user within a time period, i.e. received resources transferred out of the resource pool within a time period; para. [0086]}.

Claim 12
Regarding claim 12, the combination of John and Hart discloses the features of claim 1. John further discloses: that the first entity is the misappropriator {if the individual commits fraud, this is associated with relevant information so that the next time that the same individual downloads the FFT-client side program, it can match the computer's identification information to the previous transaction and identify the individual as a fraudster, i.e. misappropriator; para. [0090]; examiner notes that first, second are terms that, while providing meaning to the human reader, do not distinguish structurally and/or functionally and are accorded little patentable weight, since they are non-functional descriptive material; see MPEP 2111.05}.
Hart further discloses: identify one or more first entity interactions using the first entity resource pool {system identifies first entity interactions of experience set based on transactions associated with first entity resource pool, e.g. Food Retail Co. A; Fig. 11; para. [0084]}; and wherein determining is further based on the one or more first entity interactions using the first entity resource pool {as described in para. [0084]}.

Claim 13
Regarding claim 13, the combination of John and Hart discloses the features of claim 1. John further discloses: that the second entity is the misappropriator {if the individual commits fraud, this is associated with relevant information so that the next time that the same individual downloads the FFT-client side program, it can match the computer's identification information to the previous transaction and identify the individual as a fraudster, i.e. misappropriator; para. [0090]; examiner notes that first, second are terms that, while providing meaning to the human reader, do not distinguish structurally and/or functionally and are accorded little patentable weight, since they are non-functional descriptive material; see MPEP 2111.05}.
Hart further discloses: identifying one or more second entity interactions using the second entity resource pool {system identifies second entity interactions of experience set based on transactions associated with second entity resource pool, e.g. Food Retail Co. D; Fig. 11; para. [0084]}; and wherein determining is further based on the one or more second entity interactions using the second entity resource pool {as described in para. [0084]}.


Claim 19
Regarding claim 19, the combination of John and Hart discloses the features of claim 1. John further discloses: that the first entity, the second entity, or the affiliated entity is the misappropriator {if the individual, i.e. entity, commits fraud, this is associated with relevant information so that the next time that the same individual downloads the FFT-client side program, it can match the computer's identification information to the previous transaction and identify the individual as a fraudster, i.e. misappropriator; para. [0090]; examiner notes that first, second, or affiliated are terms that, while providing meaning to the human reader, do not distinguish structurally and/or functionally and are accorded little patentable weight, since they are non-functional descriptive material; see MPEP 2111.05}.
Hart further discloses: identify one or more first entity interactions using the first entity resource pool or one or more second entity interactions using the second entity resource pool {system identifies first entity interactions of experience set based on transactions associated with first entity resource pool, e.g. Food Retail Co. A; Fig. 11; para. [0084]}; and wherein determining is further based on the one or more first entity interactions using the first entity resource pool or the one or more second entity interactions using the second entity resource pool {as described in para. [0084]}.

Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of John and Hart, further in view of Anderson et al. (US 20140108251).

Claim 10
Regarding claim 10, the combination of John and Hart discloses the features of claim 2, but doesn’t explicitly disclose: receiving a report of a plurality of misappropriated resource pools; and comparing the first entity resource pool, the second entity resource pool, or the one or more affiliated entity resource pools with the plurality of misappropriated resource pools.
However, Anderson teaches a similar system for collaborative fraud determination and prevention. Anderson discloses: receiving a report of a plurality of misappropriated resource pools {collaborative fraud prevention platform dynamically generates 106 a fraud determination report based on the comparison of the current transaction data from the transaction request with the stored transaction history data, i.e. misappropriated resource pools; para. [0043]}; and comparing the first entity resource pool, the second entity resource pool, or the one or more affiliated entity resource pools with the plurality of misappropriated resource pools {collaborative fraud prevention platform performs 104 a search in the collaborative database based on the received fraud determination query by comparing current transaction data from the transaction request, i.e. resource pool, with the transaction history data stored in the collaborative database, i.e. misappropriated resource pools; para. [0042]; examiner notes that first entity, second entity, or affiliated entity are terms that, while providing meaning to the human reader, do not distinguish structurally and/or functionally and are accorded little patentable weight, since they are non-functional descriptive material; see MPEP 2111.05}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of John and Hart to include the features of Anderson. Given that John is directed to the identification of fraudulent activity, one of ordinary skill in the art would have been motivated to report on misappropriations, thereby facilitating tracking of fraudulent payment transactions experienced by merchant entities and notifying them in real time before processing another fraudulent payment transaction {para. [0007] of Anderson}. One of ordinary skill in the art would have been motivated to facilitate tracking of fraudulent payment transactions to prevent future fraudulent transactions, and therefore modify John and Hart with Anderson. 

Claim 11
Regarding claim 11, the combination of John and Hart discloses the features of claim 2, but doesn’t explicitly disclose: receiving a report of a plurality of misappropriated resource pools; and comparing the one or more additional first entity resource pools of the first entity, the one or more additional second entity resource pools of the second entity, and the one or more affiliated entity pools with the plurality of misappropriated resource pools from the report.
However, Anderson teaches a similar system for collaborative fraud determination and prevention. Anderson discloses: receiving a report of a plurality of misappropriated resource pools {collaborative fraud prevention platform dynamically generates 106 a fraud determination report based on the comparison of the current transaction data from the transaction request with the stored transaction history data, i.e. misappropriated resource pools; para. [0043]}; and comparing the one or more additional first entity resource pools of the first entity, the one or more additional second entity resource pools of the second entity, and the one or more affiliated entity pools with the plurality of misappropriated resource pools from the report {collaborative fraud prevention platform performs 104 a search in the collaborative database based on the received fraud determination query by comparing current transaction data from the transaction request, i.e. resource pool, with the transaction history data stored in the collaborative database, i.e. misappropriated resource pools; para. [0042]; examiner notes that additional first entity, additional second entity, or affiliated entity are terms that, while providing meaning to the human reader, do not distinguish structurally and/or functionally and are accorded little patentable weight, since they are non-functional descriptive material; see MPEP 2111.05}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of John and Hart to include the features of Anderson. Given that John is directed to the identification of fraudulent activity, one of ordinary skill in the art would have been motivated to report on misappropriations, thereby facilitating tracking of fraudulent payment transactions experienced by merchant entities and notifying them in real time before processing another fraudulent payment transaction {para. [0007] of Anderson}. One of ordinary skill in the art would have been motivated to facilitate tracking of fraudulent payment transactions to prevent future fraudulent transactions, and therefore modify John and Hart with Anderson. 

Claim 14
Regarding claim 14, the combination of John and Hart discloses the features of claim 1, but doesn’t explicitly disclose: receiving the unrelated first entity interactions or the unrelated second entity interactions from two or more organizations within a consortium of organization sharing misappropriated interaction information.
However, Anderson teaches a similar system for collaborative fraud determination and prevention. Anderson discloses: receiving the unrelated first entity interactions or the unrelated second entity interactions from two or more organizations within a consortium of organization sharing misappropriated interaction information {computer implemented method and system disclosed herein addresses the above stated needs for enabling merchant entities, i.e. two or more organizations within a consortium, to pool and share data associated with real time fraudulent payment transactions, i.e. misappropriated interaction information in a collaborative environment; para. [0012]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of John and Hart to include the features of Anderson. Given that John is directed to the identification of fraudulent activity, one of ordinary skill in the art would have been motivated to share information pertaining to misappropriations, thereby facilitating tracking of fraudulent payment transactions experienced by merchant entities and notifying them in real time before processing another fraudulent payment transaction {para. [0007] of Anderson}. One of ordinary skill in the art would have been motivated to facilitate tracking of fraudulent payment transactions to prevent future fraudulent transactions, and therefore modify John and Hart with Anderson. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 “APATE: A novel approach for automated credit card transaction fraud detection using network-based extensions” by Van Vlasselaer et al. (NPL attached), directed to detecting fraudulent credit card transactions;
US 20160247158, directed to detecting fraudulent transactions;
US 20150161610, directed to monitoring payments for fraud;
US 20120158586, directed to aggregating transaction information to determine fraud;
US 20120226613, directed to adaptive identification of fraud;
US 20190066111, directed to real-time fraud analysis. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        7/15/22

	/SARAH M MONFELDT/               Supervisory Patent Examiner, Art Unit 3689